Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-12 are allowed. following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose an optical test equipment having a combination of  a chuck having an opening; a light receiving device corresponding in position to the opening of the chuck; a transparent heating plate having a top surface for supporting a wafer and a bottom surface, the transparent heating plate being disposed on one of the chuck and the light receiving device in a way that the bottom surface of the transparent heating plate faces toward the light receiving device, the transparent heating plate allowing light to pass through the top surface and the bottom surface thereof and being powered to generate heat to heat the wafer; [[and]] a probing device comprising a seat and a probe protruding from the seat toward the top surface of the transparent heating plate for probing a light emitting chip of the wafer, a power source electrically connected with the transparent heating plate, a temperature sensing unit for sensing at least one of a temperature of the transparent heating plate and a temperature of the wafer; and a temperature control unit electrically connected with the power source and the temperature sensing unit, wherein the temperature control unit performs a feedback control to the power source according to the temperature sensed by the temperature sensing unit as recited in claim 1. Claims 2 and 4-12 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Yuen (Pat# 10.801,969) discloses Testing Apparatus For Bottom-emitting Or Detecting Optical Device, Has Photodetector That Is Set Below Lower Transparent Chuck To Detect Light That Travels Through Upper And Lower Transparent Chucks When Probes Complete Electrical Path.
	Yuen (Pat# 11,232452) discloses TESTING APPARATUS FOR OPTICAL DEVICES.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867